DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin King on 7/05/2022.
The application has been amended as follows: 
Claim 3 (currently amended): An integrated chip for separating a cell with one step, comprising a cell enrichment region and a cell separation region, wherein one end of the cell enrichment region is provided with one or more inlets, and the other end of the cell enrichment region is provided with a waste liquid outlet and an enriched liquid outlet; 
one end of the cell separation region is provided with a buffer solution inlet and an enriched liquid inlet connecting with the enriched liquid outlet of the cell enrichment region, and the other end of the cell separation region is provided with an outlet; 
the cell enrichment region is composed of one, two or more sets of symmetrical Deterministic Lateral Displacement micropost array structures;
 the cell greater than a critical sorting diameter of the symmetrical DLD micropost array structure is enriched to a middle of the symmetrical DLD micropost array structure when flowing through the cell enrichment region, gathers and then flows into the cell separation region; and a waste liquid flows out from the waste liquid outlet, and a to-be-separated cell sap solution flows from the inlet of the cell enrichment region to enter the cell enrichment region;
 the cell enrichment region improve a concentration of a target cell in the cell sap solution; 
an enriched liquid flowing out from the cell enrichment region and passing through the enriched liquid inlet, and a buffer solution passing through the buffer solution inlet jointly flow into the cell separation region; and the cell separation region is capable of separating the inflowed cell as per a size.
Claim 4 (currently amended): An integrated chip for separating and capturing a cell with one step, comprising a cell enrichment region, a cell separation region and a cell capture region, wherein one end of the cell enrichment region is provided with one or more inlets, and the other end of the cell enrichment region is provided with a waste liquid outlet and an enriched liquid outlet; 
the cell enrichment region is composed of one, two or more sets of symmetrical Deterministic Lateral Displacement micropost array structures;
 the cell greater than a critical sorting diameter of the symmetrical DLD micropost array structure is enriched to a middle of the symmetrical DLD micropost array structure when flowing through the cell enrichment region, gathers and then flows into the cell separation region; and a waste liquid flows out from the waste liquid outlet; 
one end of the cell separation region is provided with a buffer solution inlet and an enriched liquid inlet connecting with the enriched liquid outlet of the cell enrichment region, and the other end of the cell separation region is provided with an outlet; one end of the cell capture region is provided with an inlet connecting with the outlet of the cell separation region, and the other end of the cell capture region is provided with a separated liquid outlet;
 and a to-be-separated cell sap flows from the inlet of the cell enrichment region to enter the cell enrichment region; the cell enrichment region improve a concentration of a target cell in the cell sap; 
an enriched liquid flowing out from the cell enrichment region and passing through the enriched liquid inlet, and a buffer solution passing through the buffer solution inlet jointly flow into the cell separation region;
 the cell separation region is capable of separating the inflowed cell as per a size; the cell separated as per the size enters the cell capture region; and the cell capture region is capable of capturing the target cell.

Allowable Subject Matter
Claims 3-18 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Chen et al (CN 105062866) teaches an integrated chip (referred to as a separation chip) for separating a cell with one step (see abstract), comprising a cell enrichment region (the middle, central channel where cells are enriched, see page 3 of attached translation) and a cell separation region (referred to as separation instrument module, see page 3 of attached translation )wherein one end of the cell enrichment region is provided with one or more inlets (referred to as a blood sample entrance and PBS buffer liquid entrance)(see page 3 of attached translation), and the other end of the cell enrichment region is provided with a waste liquid outlet and an enriched liquid outlet (see pages 3 and 5 of attached translation); 
one end of the cell separation region is provided with a buffer solution inlet and an enriched liquid inlet connecting with the enriched liquid outlet of the cell enrichment region, and the other end of the cell separation region is provided with an outlet (see page 3 of attached translation); 
the cell enrichment region is composed of one, two or more sets of symmetrical Deterministic Lateral Displacement micropost array structures (see page 2 of attached translation);
wherein a waste liquid flows out from the waste liquid outlet (see page 2 of attached translation).
an enriched liquid flowing out from the cell enrichment region and passing through the enriched liquid inlet, and a buffer solution passing through the buffer solution inlet jointly flow into the cell separation region; and the cell separation region is capable of separating the inflowed cell as per a size (see page 2 of attached translation).
In addition, Chen et al teaches a micro-fluidic chip 11, which comprises a blood circulation pipeline and a plurality of structure unit of the pipeline central line parallel to the fluid direction, the structure unit is cross-sectional shape is a regular triangle, the columns is central shaft is symmetrically arranged angle to the centreline of the pipeline (see example 2, page 5 of attached translation).
In addition, Ward et al (WO???) teaches the  use of Deterministic Lateral Displacement (DLD) in the preparation of cells and compositions for therapeutic uses. The present invention is directed, inter alia, to methods of collecting and rapidly processing cells, particularly cells that have therapeutic uses (see abstract). Ward et al also teaches that during DLD, a fluid sample containing cells is introduced into a device at an inlet and is carried along with fluid flowing through the device to outlets. As cells in the sample traverse the device, they encounter posts or other obstacles that have been positioned in rows and that form gaps or pores through which the cells must pass. Each successive row of obstacles is displaced relative to the preceding row so as to form an array direction that differs from the direction of fluid flow in the flow channel. Cells having a size greater than the critical size travel in the array direction, rather than in the direction of bulk fluid flow and particles having a size less than the critical size travel in the direction of bulk fluid flow. It may then be possible to carry out a separation on a device having a critical size smaller than the complexes but bigger than the uncomplexed cells. In addition, Ward et al teaches that adjacent obstacles may have a geometry such that the portions of the obstacles defining the gap are either symmetrical or asymmetrical about the axis of the gap that extends in the direction of bulk fluid flow (see page 30, line 26 – page 31, line 15). 
However, none of cited prior art (Chen et al and Ward et al) teaches or fairly suggests an integrated chip for separating a cell with one step, wherein the cell greater than a critical sorting diameter of the symmetrical DLD micropost array structure is enriched to a middle of the symmetrical DLD micropost array structure when flowing through the cell enrichment region, gathers and then flows into the cell separation region; and a to-be-separated cell sap solution flows from the inlet of the cell enrichment region to enter the cell enrichment region; and wherein the cell enrichment region configured to improve a concentration of a target cell in the cell sap solution (as claimed in claims 3 and 4).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: D’Silva et al (WO 2014/145075) discloses that Samples can be flowed through devices described herein, DLD devices, to isolate, purify, and/or concentrate particles in the samples. In some cases, a device can be used to process between about 10 μl to at least 500 μl of sample, between about 500 μl and about 40 mL of sample, between about 500 μl and about 20 mL of sample, between about 20 mL of sample and about 200 mL of sample, between about 40 mL of sample and about 200 mL of sample, or at least 200 mL of sample. A device can comprise a channel with at least one input, at least one output, and an array of obstacles disposed there -between (see [0273] and [0406]). In addition, D’Silva et al teaches that the array of obstacles can be a symmetric array of obstacles, asymmetric array of obstacles, mirrored array of obstacles, a mirrored array of obstacles with a central bypass channel with or without a wall, or a semi-mirrored array of obstacles (see [0307]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109. The examiner can normally be reached 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797